                                                                                    FILED
4:20-cv-04056-SLD-JEH # 1-3   Page 1 of 4                                    E-FILED
                                                                        12/2/2019 4:29 PM
                                                 Tuesday, TAMMY
                                                          10 March, 2020 CIRCUIT
                                                                WEIKERT,  02:46:52CLERK
                                                                                    PM
                                                                ROCK ISLAND COUNTY, IL
                                                         Clerk, U.S. District Court, ILCD




                                            2019L150
4:20-cv-04056-SLD-JEH # 1-3   Page 2 of 4
4:20-cv-04056-SLD-JEH # 1-3   Page 3 of 4
4:20-cv-04056-SLD-JEH # 1-3   Page 4 of 4
